Name: Commission Regulation (EC) NoÃ 1179/2006 of 1 August 2006 amending Regulation (EC) NoÃ 1251/96 opening and providing for the administration of tariff quotas in the poultrymeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 2.8.2006 EN Official Journal of the European Union L 212/7 COMMISSION REGULATION (EC) No 1179/2006 of 1 August 2006 amending Regulation (EC) No 1251/96 opening and providing for the administration of tariff quotas in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 3(2) and Article 6(1) thereof, Whereas: (1) Commission Regulation (EC) No 1251/96 (2) provides for the opening and administration of tariff quotas in the poultrymeat sector. (2) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (3), approved by Council Decision 2006/333/EC (4), provides for an increase of the annual import tariff quota of poultrymeat, erga omnes, of 49 tonnes for certain fresh, chilled or frozen chicken carcass, of 4 070 tonnes for fresh, chilled or frozen chicken cuts, of 1 605 tonnes for cuts of fowls and of 201 tonnes for fresh, chilled or frozen turkey meat. (3) The increase of the quota for cuts of fowls makes no more necessary the measure provided for in the second paragraph of Article 2 of Regulation (EC) No 1251/96. (4) In view of the possible accession of Bulgaria and Romania to the European Union as from 1 January 2007, it is advisable to provide for a different period for lodging the licence applications for the first quarter of the year 2007. (5) Regulation (EC) No 1251/96 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1251/96 is amended as follows: 1. In Article 2, the second paragraph is deleted. 2. In paragraph 1 of Article 5, the following subparagraph is added: For the period of 1 January to 31 March 2007 licence applications shall be lodged during the first fifteen days of January 2007. 3. The Annexes are replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 161, 29.6.1996, p. 136. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). (3) OJ L 124, 11.5.2006, p. 15. (4) OJ L 124, 11.5.2006, p. 13. ANNEX ANNEX I Group No Order Number CN code Applicable duty (EUR/tonnes) Annual quantities (tonnes product weight) P 1 09.4067 0207 11 10 131 6 249 0207 11 30 149 0207 11 90 162 0207 12 10 149 0207 12 90 162 P 2 09.4068 0207 13 10 512 8 070 0207 13 20 179 0207 13 30 134 0207 13 40 93 0207 13 50 301 0207 13 60 231 0207 13 70 504 0207 14 20 179 0207 14 30 134 0207 14 40 93 0207 14 60 231 P 3 09.4069 0207 14 10 795 2 305 P 4 09.4070 0207 24 10 170 1 201 0207 24 90 186 0207 25 10 170 0207 25 90 186 0207 26 10 425 0207 26 20 205 0207 26 30 134 0207 26 40 93 0207 26 50 339 0207 26 60 127 0207 26 70 230 0207 26 80 415 0207 27 30 134 0207 27 40 93 0207 27 50 339 0207 27 60 127 0207 27 70 230 ANNEX II Application of Regulation (EC) No 1251/96 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Poultrymeat sector Application for import licences at reduced rate of duty GATT Date: Period: Member State: Sender: Responsible contact person: Tel. Fax Addressee: AGRI.D.2 Fax (32-2) 292 17 41 e-mail: AGRI-IMP-POULTRY@ec.europa.eu Order number Quantity applied for (kg product weight) ANNEX III Application of Regulation (EC) No 1251/96 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Poultrymeat sector Application for import licences at reduced rate of duty GATT Date: Period: Member State: Order number CN Code Applicant (Name and Address) Quantity (kg product weight) ANNEX IV Application of Regulation (EC) No 1251/96 Commission of the European Communities  DG Agriculture and Rural Development Unit D.2  Implementation of market measures Poultrymeat sector NOTIFICATION CONCERNING ACTUAL IMPORTS Member State: Application of Article 5(8) of Regulation (EC) No 1251/96 Quantity of products (in kg product weight) actually imported: Addressee: AGRI.D.2 Fax (32-2) 292 17 41 e-mail: AGRI-IMP-POULTRY@ec.europa.eu Order No Quantity actually entered into free circulation Country of origin